Bertram R. Gelfand, S.
Petitioner-administratrix in a proceeding brought pursuant to SCPA 1809 seeks a determination as to whether a certain person is a distributee of decedent. This relief cannot be obtained in a proceeding pursuant to SCPA 1809. A person who claims to be a distributee is not in the status of one alleging a claim against the estate. A distributee is in the posture of asserting a claim "to” an interest in the net estate available for distribution after the payment of all expenses and debts. Only such debts or unpaid expenses are properly the subject of adjudication pursuant to SCPA 1809. The section is not available to settle the identities of decedent’s distributees. Accordingly, the application is dismissed without prejudice to the fiduciary seeking to determine the issue presented in a proceeding to judicially settle her account. Of course, the alleged distributee may also present the issue of her status for determination either by an application to compel an accounting or a proceeding to compel a distribution to her.
Submit order and proceed accordingly.